DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, Kenneth A. Knox, on 4/8/2021.

The application has been amended as follows: 

a base on which pixel electrodes, gate lines, data lines, and thin film transistors are disposed, the data lines and the gate lines being alternately arranged to define a plurality of pixel units, and both the pixel electrodes and the thin film transistors being in one-to-one correspondence with the pixel units; 
an insulating layer disposed between the pixel electrodes and a layer where a data pattern is located, wherein the data pattern comprises the data lines and source electrodes of the thin film transistors, the pixel electrodes overlap with a portion of the data pattern, the pixel electrodes are connected to drain electrodes of the thin film transistors through via holes, and the pixel electrodes overlap at least part of each of the data lines and overlap the drain electrodes and the source electrodes; 
a plurality of recesses disposed on the insulating layer, wherein an orthographic projection of one of the recesses on the base is outside of an orthographic projection of an overlapping region of one of the pixel electrodes and the data pattern on the base; and
wherein a row spacing region exists between every two adjacent rows of pixel electrodes, [[and]] a column spacing region exists between every adjacent two columns of pixel electrodes, a cross region of the row spacing region and the column spacing region is a spacer region, and an orthographic projection of the spacer region does not overlap with orthographic projections of the data lines and the gate lines.

15. (Currently Amended) A display device comprising a reflective display panel, the reflective display panel comprising:

a base having a plurality of pixel electrodes, a plurality of gate lines, a plurality of data lines, and a plurality of thin film transistors disposed thereon, wherein the data lines and the gate lines are alternately arranged to provide a plurality of pixel units, and both the pixel electrodes and the thin film transistors are in a one-to-one correspondence with the pixel units;
an insulating layer disposed between the pixel electrodes and a layer where a data pattern is located, wherein the data pattern comprises the data lines and source electrodes of the thin film transistors, the pixel electrodes overlap with a portion of the data pattern, the pixel electrodes are connected to drain electrodes of the thin film transistors through via holes, and the pixel electrodes overlap at least part of each of the data lines and overlap the drain electrodes and the source electrodes; 
a plurality of recesses disposed on the insulating layer, wherein an orthographic projection of one of the recesses on the base is outside of an orthographic projection of an overlapping region of one of the pixel electrodes and the data pattern on the base; and
wherein a row spacing region exists between every two adjacent rows of pixel electrodes, a column spacing region exists between every adjacent two columns of pixel electrodes, a cross region of the row spacing region and the column spacing region is a spacer region, and an orthographic projection of the spacer region does not overlap with orthographic projections of the data lines and the gate lines.


Reasons for allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claims 1 and 15. In addition, Yun US 2004/0141113, Tsuda US 7106400, Yoshida US Patent 5734455, Mitsui US Patent 5408345, Tanaka US Patent 6731358, Shimada US 2010/0118238, Kim US Patent 6459463, Kanou US 2004/0070709, Wachi US 2007/0164283 and Okabe US 2005/0190322 taken along or in combination, at least fails to disclose or suggest the claim limitations of “an orthographic projection of the spacer region does not overlap with orthographic projections of the data lines and the gate lines” along with other claim limitations. Claims 2-14 and 16-17 are depended on claim 1 and claim 15 respectively, so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/Primary Examiner, Art Unit 2871